Citation Nr: 0716662	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
temporomandibular joint disorder.  

2.  Entitlement to service connection for claimed heart 
disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  He had service in the Republic of Vietnam 
from January 1969 to January 1970, where his awards and 
decorations included the Purple Heart Medal and Navy 
Achievement Medal with Combat V.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in March 2003 and July 2004.  

The issue of service connection for temporomandibular joint 
disability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to any heart disease in service or for 
many years thereafter.  

2.  The currently demonstrated coronary artery disease is not 
shown to be due to any event or incident of the veteran's 
period of active service or to have been caused or otherwise 
aggravated by a service-connected disability including PTSD.  




CONCLUSIONS OF LAW

1.  The veteran's heart disability is not due to disease or 
injury that was incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran's heart disability is not proximately due to 
or the result of a service-connected disability, including 
PTSD.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for heart disease.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In May and November 2004, the RO informed the veteran that in 
order to establish service connection for a cardiovascular 
condition on a direct basis, there had to be competent 
evidence of 1) current disability (generally, a medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The RO also informed the veteran that in order to establish 
service connection for additional disability that had been 
caused or aggravated by service-connected disability, the 
evidence had to show 1) that he had current physical or 
mental disability in addition to his service-connected 
disability and 2) that his service-connected disability had 
either caused or aggravated his additional disability.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, it was noted ultimately to be the veteran's 
responsibility to make sure that VA received all of the 
requested records which were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the law and 
regulations.  

Moreover, the SOC and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  Therefore, the Board is of 
the opinion that the veteran has had ample opportunity to 
participate in the development of his appeal.  

In considering this appeal, the Board is also aware that VA 
must notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted for heart disease.  See Dingess 
and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran has not been provided such 
notification.  However, as noted, the veteran has had ample 
opportunity to participate in the development of his appeal.  
Moreover, where, as here, service connection is denied, no 
disability rating or effective date is assigned.  
Accordingly, the absence of such notification is not 
prejudicial in this case.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for service connection for 
heart disease.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with his claim of service connection 
for heart disease.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

The veteran asserts that his heart disease is due to or the 
result of his service-connected PTSD.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

Moreover, when a service- connected disorder causes an 
increase in disability to a non- service-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In this case, the veteran's service medical records are 
negative for any complaints or findings of a heart disorder.  

Since the mid-1990's, the veteran has demonstrated occasional 
elevated blood pressure readings, as well as occasional 
elevated cholesterol and triglyceride levels.  In December 
2003, the veteran had a myocardial infarction and 
subsequently underwent a coronary artery bypass graft 
procedure.  

In support of his claim, the veteran has submitted two 
articles, as well as statements from J. D. L., M.D., dated in 
March and November 2004, and a report from T. J. M, Ph.D., 
dated in April 2007.  

All of these suggest that there is a relationship between 
PTSD and heart disease.  However, the articles in question 
concede that such a relationship is still prospective in 
nature.  

VA examined the veteran in May and November 2004 and June 
2005 to determine the nature and likely etiology of his 
claimed heart disease.  Following the examinations, the VA 
examiners stated that, without resorting to speculation, they 
could not reach the conclusion that the veteran's heart 
disease was related to his service-connected PTSD.  

After reviewing the record, the VA examiners noted that the 
veteran had several risk factors for heart disease, including 
being a 45 year old male and having a family history of heart 
problems in that his mother, father and brother had all had 
myocardial infarctions.  The mother's attack was fatal at the 
age of 60; and although the brother survived, his attack 
occurred when he was only 39 years old.  

The VA examiner who saw the veteran in November 2004 and June 
2005 concluded that the coronary artery disease was most 
likely due to the veteran's risk factors.  He also opined 
that the veteran's heart disease did not appear to be 
aggravated by the service-connected PTSD.  

Unlike the VA examiners, the private medical reviewers did 
not examine the veteran's claims file in reaching their 
opinions.  Moreover, they arrived at their conclusion by a 
process of elimination that did not fully weigh the risk 
factors for heart disease identified in this case.  They 
found that, because the veteran did not smoke or drink, 
exercised daily and was not overweight, he was not a likely 
candidate for a heart attack.  

However, Dr. L. did not address any of the risk factors 
actually identified and reported in his own treatment record 
in February 2004.  In that document, it was noted that the 
veteran had multiple risk factors for heart disease, 
including hypertension, hypercholesterolemia and a positive 
family history.  Significantly, the physician did not 
identify the service-connected PTSD as risk factor for the 
veteran in connection with his medical treatment.  

In his report, Dr. M. also suggested that the veteran had no 
known risk factors.  In particular, he noted that the veteran 
had no known family history of heart disease.  This statement 
is clearly not consistent with other reliable evidence that 
is in the record.  

As such, any medical opinion offered in support of the 
veteran's claim must be found to have been based upon an 
incomplete factual basis.  Therefore, it has lessened 
probative value for the purposes of this review by the Board.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993).  Cf. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare 
transcription of a history reported by a layman, such as the 
veteran, is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.)  

In light of the foregoing, the Board must give greater 
evidentiary weight to the statements of these VA examiners in 
finding that the service-connected PTSD did not cause or 
aggravate the claimed coronary artery disease.  

In January 2007, the Board also referred the case for a VA 
medical expert review.  The VA medical review acknowledged 
studies suggesting a causative relationship between PTSD and 
heart disease.  However, the VA reviewer added that such a 
relationship had not yet been medically established, either 
on a direct or secondary basis.  

It was noted in this regard that the American Heart 
Association took the position that current data did not 
support a specific recommendations regarding stress reduction 
as a proven therapy for cardiovascular disease.  Thus, this 
VA medical opinion also is against the veteran's claim and 
supports the other VA examinations in this case.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, service connection for heart disease 
must be denied.  

The other statements in support of the claim come from the 
veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as those involving a diagnosis or cause of a 
particular disease.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for heart disease is denied.  



REMAND

The veteran also asserts that his temporomandibular joint is 
due to or aggravated by his service-connected Reiter's 
syndrome.  

The evidence shows that, since July 1997, the veteran has 
been followed for Reiter's syndrome by a private 
rheumatologist.  In May 2002, Dr. J. reported that one 
complication of the Reiter's disease was temporomandibular 
joint involvement.  

Following a September 2002 VA dental examination, the 
examiner concluded that the veteran's temporomandibular 
dysfunction was due to bruxism and malocclusion.  

In September 2002 and December 2003, the veteran signed VA 
Form 21-4142 authorizing Dr. J. to disclose and release to VA 
any information that might have been obtained in connection 
with the veteran's treatment.  To date, Dr. J.'s treatment 
records have not been requested for inclusion in the claims 
folder.  

As noted, VA must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted for 
temporomandibular joint disability.  See Dingess and Hartman.  
To date, such notice has not been sent to the veteran with 
respect to his claim of service connection for 
temporomandibular joint disability. 

Accordingly, the remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should notify the veteran that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is granted 
for temporomandibular joint disability.  
See Dingess and Hartman.  

2.  The RO should appropriate steps to 
contact that Dr. J and ask him to provide 
any records reflecting his treatment of 
the veteran since July 1997.  The RO 
should notify the veteran that he should 
provide any such records he may have in 
his possession.  

3.  Following completion of all indicated 
development, such as the scheduling of 
another VA examination, the RO should 
readjudicate the claim of service 
connection for a temporomandibular joint 
disorder in light of all the evidence of 
record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


